Name: Commission Regulation (EC) No 2463/2001 of 14 December 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in Taiwan
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  international trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R2463Commission Regulation (EC) No 2463/2001 of 14 December 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in Taiwan Official Journal L 331 , 15/12/2001 P. 0023 - 0024Commission Regulation (EC) No 2463/2001of 14 December 2001authorising transfers between the quantitative limits of textiles and clothing products originating in TaiwanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 47/1999 of 22 December 1998 on the arrangements for imports of certain textile products originating in Taiwan(1), as last amended by Regulation (EC) No 2279/2001(2), and in particular Article 4 thereof,Whereas:(1) Article 4 of Regulation (EC) No 47/1999 provides that transfers may be agreed between categories.(2) Taiwan submitted a request for transfers between categories on 9 May 001.(3) The transfers requested by Taiwan fall within the limits of the flexibility provisions referred to in Article 4 of Regulation (EC) No 47/1999, as amended.(4) It is therefore appropriate to grant the request.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in Taiwan fixed by Regulation (EC) No 47/1999 are authorised for the quota year 2001 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 12, 16.1.1999, p. 1.(2) OJ L 307, 24.11.2001, p. 1.ANNEX>TABLE>